 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1415 
In the House of Representatives, U. S.,

May 28, 2010
 
RESOLUTION 
Providing for the election of certain minority members to a standing committee. 
 
 
That the following named Members be, and they are hereby, elected to the following standing committees of the House of Representatives: 

 Committee on Armed Services:Mr. Djou.

 Committee on the Budget:Mr. Djou.

 Committee on Oversight and Government Reform:Mr. Shuster.

 
 
Lorraine C. Miller,Clerk.
